FLANIGAN, Presiding Judge.
Plaintiffs Larry Carlin and Teresa Carlin, husband and wife, filed this action in the Circuit Court of McDonald County against defendants Associated Electric Cooperative, Inc. (“Associated”), KAMO Electric Cooperative, Inc. (“KAMO”), and Allgeier Martin and Associates, Inc. (“Allgeier”). In January 1987, on change of venue, the case was transferred to the Circuit Court of Barton County.
In November 1987 plaintiffs filed their third amended petition (“the petition”). Each defendant filed a motion to dismiss on the ground that the petition failed to state a claim upon which relief can be granted. On December 14, 1987, the court sustained the motion to dismiss filed by each defendant and dismissed the petition with prejudice. Plaintiffs appeal.
This appeal is controlled by the opinion of this court in Pogue v. Associated Electric Cooperative, Inc., et al., 760 S.W.2d 169 (Mo.App.1988).
The trial court erred in sustaining the motion to dismiss filed by each defendant and in dismissing the petition with prejudice. The order of December 14, 1987, is hereby reversed and the cause remanded.
HOGAN, MAUS and PREWITT, JJ., concur.